COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Lindapone Phanprasa v. The State of Texas

Appellate case number:     01-19-00487-CR

Trial court case number: 1470812

Trial court:               178th District Court of Harris County

        On April 19, 2022, the Court granted appellant’s motion to abate this appeal and remand
the case to the trial court to consider appellant’s motion for new trial. The district court clerk’s
website indicates that appellant’s motion for new trial was filed on May 17, 2022 and denied on
August 1, 2022. The Court requests that, within 7 days of this order, the district court clerk file a
supplemental clerk’s record containing (1) appellant’s motion for new trial and related pleadings,
and (2) the trial court’s findings, recommendations, and orders regarding the motion for new trial.
       It is so ORDERED.

Judge’s signature: ______/s/ Sarah B. Landau_____
                               Acting individually


Date: ____October 27, 2022____